              Case 2:20-cr-00145-JLR Document 21 Filed 04/22/21 Page 1 of 2




 1                                                                 The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                             NO. CR20-145JLR
11
                              Plaintiff
                                                            SUPERSEDING INFORMATION
12
13
                         v.
14
      KYLE ROBERT TORNOW,
15
                              Defendant.
16
17         The Acting United States Attorney charges that:
18                                               COUNT 1
                                            (Interstate Threats)
19
20         On or about July 24, 2020, in Seattle, within the Western District of Washington,
21 KYLE ROBERT TORNOW knowingly and willfully did transmit in interstate and
22 foreign commerce from the State of Washington to Oregon, a communication, to wit, an
23 internet submission, and the communication contained a threat to injure a person, that is a
24
25
26
27
28
     Information- 1                                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Tornow, CR20-145JLR
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00145-JLR Document 21 Filed 04/22/21 Page 2 of 2




1 threat to blow up a police precinct in Portland, Oregon.
2          All in violation of Title 18, United States Code, Section 875(c).
3
4          DATED this 22nd          day of April, 2021.
5
6
7
                                                          TESSA M. GORMAN
8
                                                          Acting United States Attorney
9
10                                                                      For
11                                                        TODD GREENBERG
                                                          Assistant United States Attorney
12
13
14
                                                          THOMAS WOODS
15                                                        Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     Information- 2                                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Tornow, CR20-145JLR
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
